Citation Nr: 0720105	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected lumbar strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right wrist carpal tunnel 
syndrome.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left wrist carpal tunnel 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in February 2005, a statement of the 
case was issued in May 2005, and a substantive appeal was 
received in June 2005.

In July 2005, an informal RO conference was held.  At the 
conference, the veteran withdrew his appeal with regard to 
the issue of entitlement to a compensable rating for 
residuals of right 4th metacarpal fracture.  With regard to 
the issue of entitlement to a compensable rating for post 
traumatic arthritis, right ankle, the veteran limited his 
appeal to a 10 percent disability rating.  In an August 2005 
rating determination, the RO assigned a 10 percent disability 
rating for post traumatic arthritis, right ankle, effective 
January 1, 2005.  In light of the veteran limiting his appeal 
to a 10 percent disability rating, such rating action 
constitutes a full grant of the benefit sought on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  The September 2005 
notice of the August 2005 award informed the veteran of the 
same. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
service-connected lumbar strain is productive of slight 
limitation of range of motion, but without limitation of 
forward flexion to 60 degrees or less, and no findings of 
ankylosis or muscle spasm or guarding to result in an 
abnormal gait or abnormal spinal contour; with no evidence of 
incapacitating episodes having a total duration of at least 2 
weeks during the past 12 months.

2.  Throughout the rating period on appeal., right and left 
carpal tunnel syndrome is manifested by symptoms of not 
greater than mild incomplete paralysis of the median nerve, 
with subjective complaints of tingling, numbness, and pain, 
and objective evidence of normal range of motion, and normal 
neurological examination, with no evidence of peripheral 
neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5235 - 5243 (2006).

2.  The criteria for entitlement to a rating in excess of 10 
percent for right wrist carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8515 
(2006).

3.  The criteria for entitlement to a rating in excess of 10 
percent for left wrist carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8515 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2004 with regard to the underlying service connection claims.  
The letter predated the January 2005 rating decision which 
granted service connection.  See id.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claims of service connection, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The issues 
of higher assignable ratings for the lumbar spine, and 
bilateral carpal tunnel syndrome are downstream issues of the 
original service connection claims adjudicated in the January 
2005 rating decision. VA's General Counsel has concluded 
that, if, in response to notice of its decision on a claim 
for which VA has already given the § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  This is 
the situation where we have a VCAA notice to the veteran that 
relates to establishing service connection, but we do not 
have a separate § 5103(a) notice following the RO's grant of 
service connection and the veteran's notice of disagreement 
raising the downstream issue of an increased rating. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to higher assignable ratings, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in October 2004, 
and January 2006.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time, with 
consideration of whether staged ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Lumbar strain

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

In October 2004, the veteran underwent a pre-discharge VA 
examination to assess the nature and etiology of a claimed 
low back condition.  At the time of the examination, he was 
active duty and worked as an aircraft electrician.  The 
veteran reported lower back pain for the previous 4 to 5 
years, occurring 3 or 4 times per month, lasting for up to 2 
hours.  He denied any radiation of pain.  He described his 
pain as aching and sticking.  He rated the severity of his 
pain as a 5 on a 10 point scale.  The pain is elicited with 
physical activity and with lying in bed.  Sometimes the pain 
comes by itself.  The pain is relieved with rest.  He cannot 
function without medication.  He is not too incapacitated by 
this condition.  He reports functional impairment of having 
difficulty lifting heavy objects, sitting or standing for 
prolonged periods of time.

On musculoskeletal physical examination, his posture and gait 
were normal.  Examination of the feet did not reveal any 
signs of abnormal weightbearing.  He did not use any 
assistive device for ambulation.  Examination of the 
thoracolumbar spine revealed no radiation of pain on 
movement, muscle spasm, or tenderness.  Straight leg raise on 
the right and left was negative.  Range of motion of the 
thoracolumbar/lumbar spine was normal, and specific findings 
were:  0 to 90 degrees flexion; 0 to 30 degrees extension; 0 
to 30 degrees right lateral; 0 to 30 degrees left lateral; 0 
to 30 degrees right rotation; 0 to 30 degrees left rotation.  
The range of motion was not affected by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis.  There was no intervertebral disc syndrome.  
Neurologic examination was normal.  An x-ray examination of 
the lumbar spine revealed normal appearing vertebral bodies 
without fracture or lesion or arthritic change; normal 
vertebral disc space; and, normal x-ray of the lumbar spine.  
The examiner diagnosed chronic lumbar strain, which the 
examiner explained was consistent with the veteran's 
complaints, intermittent nature of the pain, and normal 
examination and x-ray findings.  The examiner noted that his 
conditions do not significantly affect his occupation in that 
he has been able to continue to perform his duties.  

In January 2006, the veteran underwent another VA 
examination.  He reported that his low back pain began 6 to 7 
years ago.  The pain started slowly and insidiously and 
gradually developed and progressed over time.  He denied any 
injury to his lumbar spine.  He was evaluated by the medics 
and told he had a lumbar strain.  He treated with Motrin.  He 
was able to fulfill all the responsibilities of his work as 
an aircraft electrician, and was never put on profile.  On a 
couple of occasions he was confined to quarters for perhaps a 
day.  At the time of the examination, the veteran reported 
continued low back pain.  He reported that the pain is 
prominent first thing in the morning when he arises and tends 
to loosen up a little after about an hour.  It may stiffen up 
again during the day, particularly with prolonged standing 
for more than 2 hours or sitting for more than an hour.  He 
reported some degree of low back pain most of the time, which 
he gauges at about a 4 on a 10 point scale.  On occasion, it 
flares to a 7 out of 10, with excessive standing, lifting, 
stooping, and bending.  He reported that he is never 
incapacitated or disabled as a result of the low back pain, 
and denied any incapacitating episodes.  He reported that he 
"toughs it out."  He denied any pain radiating into his 
legs or obvious leg weakness.  He denied any sensory loss in 
his legs.  Bowel and bladder function have been normal.  With 
regard to activities of daily living, he reported that he 
does yard work, and housework.  He also exercises regularly 
on his treadmill.  He is employed as an aircraft electrician.  
His symptoms have not interfered with his job 
responsibilities.

On physical examination, he could actively flex at the lumbar 
spine from 0 to 80 degrees, extend 0 to 25 degrees, flex to 
the left and right 0 to 25 degrees, and rotate to the left 
and right 0 to 25 degrees.  At the limits of these ranges of 
motion, he had some pain.  The paralumbar muscles, however, 
were not tight and were not particularly tender.  Straight 
leg raising was perfectly normal in the sitting position.  
There was a bit of an inconsistency in that the veteran 
claims that straight leg raising in the supine position 
produces low back pain at about 40 degrees bilaterally.  The 
examiner noted that this was inconsistent, and there may be 
some exaggeration on the part of the veteran.  On 
neurological examination of the lower extremities, there was 
no weakness in any muscle group and no atrophy.  His routine 
gait and coordination were normal.  The examiner opined that 
the veteran has recurrent lumbosacral strain with some 
minimal limitation of the lumbar spine motion.  There was no 
evidence to suggest lumbar nerve root compromise.  The 
examiner also noted that there was no change in active or 
passive range of motion during repeat motion testing and no 
additional losses of range of motion of the spine due to 
pain, weakness, impaired endurance, fatigue, incoordination, 
or flare-ups.  

The RO rated the veteran's disability under Diagnostic Code 
5237, pertaining to lumbosacral strain.  

In consideration of the rating criteria for diseases of the 
spine, a disability rating in excess of 10 percent is not 
warranted.  On examination in October 2004, flexion and 
extension were normal, without any pain.  On examination in 
January 2006, flexion was limited by 10 degrees, and 
extension was limited by 5 degrees, with pain reported at the 
limits of range of motion.  Lateral flexion and rotation was 
normal on examination in October 2004, and lateral flexion 
and rotation was limited by 5 degrees on the right and left.  
Thus, the objective medical evidence essentially reflects 
slight limitation of motion.  Neither examination reflected 
objective findings of spasm or pain on motion.  In light of 
these objective findings, the Board finds that the 10 percent 
rating assigned is appropriate under the rating criteria.  A 
20 percent rating is not warranted, as range of motion 
testing does not reflect forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees.  As such, based on the objective findings of record, 
the veteran's disability does not meet the criteria for a 20 
percent disability rating.

The Board has considered the criteria for rating 
intervertebral disc syndrome, however, the objective evidence 
reflects that the veteran does not have intervertebral disc 
syndrome.  There have been no findings of spasms or 
neurological symptoms, and there were no neurologic findings 
on physical examination.  Therefore, the Board does not find 
that the veteran's medical records show persistent symptoms 
of neuropathy or other neurological findings so as to arrive 
at the diagnosis of intervertebral disc disease.  
Nevertheless, assuming for the sake of argument that the 
veteran's current disability did involve radiculopathy and 
could be defined as intervertebral disc disease, there is no 
evidence that the veteran has incapacitating episodes of at 
least 2 weeks but less than 4 weeks.  On examination in 
January 2006, the veteran denied any incapacitating episodes.  
As such, a disability rating in excess of 10 percent is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.   It is 
not disputed that the January 2006 examination reflects 
objective findings of pain at the limits of range of motion; 
however, the Board finds that the currently assigned 10 
percent disability rating adequately compensates him for any 
pain and functional loss.  The examiner also opined that the 
veteran's motion was not additionally limited by fatigue, 
weakness, impaired endurance, or incoordination.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  On examinations in October 2004 and 
January 2006, the veteran specifically denied any 
interference of his job responsibilities due to his 
disability.  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to the lumbar 
spine disability.  Accordingly, the Board finds that the 
impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a rating in excess 
of 10 percent have not been met at any time to warrant a 
staged rating.  Accordingly, the benefit sought on appeal is 
denied.

Bilateral carpal tunnel syndrome

The veteran's service-connected right and left carpal tunnel 
syndrome is evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (Paralysis of the median nerve).  For diseases of 
the peripheral nerves, disability ratings are based on 
whether there is complete or incomplete paralysis of the 
particular nerve.  A note in the Rating Schedule pertaining 
to "Diseases of the Peripheral Nerves" provides that the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function which is substantially less than that which 
results from complete paralysis of these nerve groups, 
whether the loss is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 through 8540.  Complete paralysis of 
the median nerve produces inclination of the hand to the 
ulnar side with the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, and the thumb in the plane of the hand (ape 
hand); incomplete and defective pronation of the hand with 
the absence of flexion of the index finger, feeble flexion of 
the middle finger, inability to make a fist, and index and 
middle fingers that remain extended; inability to flex the 
distal phalanx of the thumb with defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8515, a 10 percent 
evaluation is warranted for mild incomplete paralysis of both 
the major and minor extremities.  A 30 percent evaluation is 
warranted for moderate incomplete paralysis of the major 
extremity; 20 percent for the minor extremity.  A 50 percent 
rating is warranted for severe incomplete paralysis of the 
median nerve in the major extremity; 40 percent for the minor 
extremity.  A 70 percent rating is warranted for complete 
paralysis of the median nerve of the major extremity; 60 
percent for the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  The veteran is right-hand dominant and 
the impairment of his right wrist will be rated as impairment 
of the major upper extremity.  38 C.F.R. § 4.69.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In October 2004, the veteran underwent a pre-discharge VA 
examination.  With regard to his claimed bilateral carpal 
tunnel syndrome, he reported complaints for the past 4 to 5 
years.  He reported numbness, tingling, and pain in the 
thumbs and fingers of both hands.  He reported such 
occurrences 7 to 9 times a month, lasting a few minutes.  He 
reported difficulty holding tools or doing work requiring 
dexterity.  He reported treatment with braces and anti-
inflammatories.  He reported some improvement with these 
treatments.  He reported continuing to have difficulty 
working with tools.  He denied any lost time from work 
related to this condition.  

On physical examination of the wrist, there were no objective 
findings of heat, redness, swelling, effusion, or drainage.  
Range of motion of both wrists was reported as normal, and 
range of motion was not affected by pain, fatigue, weakness, 
lack of endurance, or incoordination.  On neurologic 
examination, there was no specific peripheral nerve 
involvement.  Upper extremity neurologic examination was 
normal.  Sensory examination was normal.  Reflexes 
biceps/triceps 1+ on the right and left.  Tinel's sign was 
absent.  Phalen's sign was negative to both right and left 
wrist.  The examiner diagnosed bilateral carpal tunnel 
syndrome.  The examiner stated that based on his history, he 
has been treated and has reduction of symptoms, but his 
clinical history is consistent with his diagnosis.  The 
examiner noted that his conditions do not significantly 
affect his occupation in that he has been able to continue to 
perform his duties.  The examiner did note the veteran's 
report of some difficulty using tools but he has continued to 
work.

In January 2006, the veteran underwent another VA 
examination.  He reported a diagnosis of bilateral carpal 
tunnel syndrome rendered in 2003 or 2004.  The diagnosis was 
made on clinical basis only, and nerve conduction tests were 
not done.  The veteran reported that with prolonged use of 
his hands, he will develop pain in the palm of both hands 
that extend along to the ventral aspect of both wrists.  The 
right upper extremity is involved much more than the left as 
he is right-handed.  He will frequently develop numbness that 
seems to involve the entirety of the hand.  He is able to 
shake off the numbness and then resume activity but then the 
symptoms tend to recur.  The numbness and pain will awaken 
him from sleep three to four nights a week.  He was given 
some carpal tunnel splints to wear at night and that has 
helped.  He has recognized no particular weakness in his use 
of upper extremities, particularly his grip.  The symptoms 
are not particularly painful.  There is no joint problem with 
the wrists or hands and no flare-ups.  The examination report 
reflects that the veteran does yard work and housework, and 
exercises regularly on his treadmill.  He reported employment 
as an aircraft electrician since separation from service.  
The symptoms complained of do not interfere with his job 
responsibilities.  

On physical examination of the hands and wrists, there was no 
Tinel's sign at the wrist.  Phalen's sign was negative.  He 
could actively dorsiflex both wrists from 0 to 70 degrees and 
palmar flex 0 to 80 degrees.  He could deviate to the ulnar 
side with both wrists 0 to 45 degrees and to the radial side 
0 to 20 degrees.  Forearm pronation and supination were both 
normal at 0 to 80 degrees.  There was no joint pain with 
motions.  There was no swelling or tenderness of the wrists, 
particularly in the region of the carpal tunnel.  On 
neurological examination, he had normal strength throughout.  
All of the small musculature of the hands was normal.  The 
dorsiflexors and palmar flexors of the wrists were normal.  
There was no muscle atrophy.  There were no sensory deficits 
in both hands, which included pain, temperature, touch, and 
vibratory sensation.  Tinel's sign was absent at both wrists.  
The examiner opined that there was no objective evidence on 
examination to establish the diagnosis of carpal tunnel 
syndrome.  The examiner opined that there was no change in 
active or passive range of motion during repeat motion 
testing and no additional losses of range of motion of the 
involved joints due to pain, weakness, impaired endurance, 
fatigue, incoordination, or flare-ups.

A review of the record indicates that the veteran's right and 
left carpal tunnel syndrome is predominantly manifested by 
subjective complaints of numbness, tingling, and pain in the 
thumbs and fingers of both hands.  Objective examinations in 
October 2004 and January 2006, however, reflect that physical 
examination revealed normal range of motion, with no findings 
of heat, redness, swelling, effusion, or drainage.  Range of 
motion was not affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Moreover, both neurological 
examinations were normal, reflecting no specific peripheral 
nerve involvement.  Tinel's sign was absent, and Phalen's 
sign was negative in both wrists.  The October 2004 VA 
examiner diagnosed bilateral carpal tunnel syndrome based on 
the veteran's clinical history; but the January 2006 
specifically opined that there were no objective findings of 
carpal tunnel syndrome.  In light of the veteran's subjective 
complaints of numbness, tingling, and pain, and lack of 
objective findings of carpal tunnel syndrome, the veteran's 
service-connected bilateral carpal tunnel syndrome is only 
mildly disabling, thus separate disability ratings in excess 
of 10 percent are not warranted.  The veteran's bilateral 
carpal tunnel syndrome has not been shown to be manifested by 
peripheral neuropathy to date.  Overall, the disability 
picture establishes no greater than mild incomplete paralysis 
of the median nerve based on subjective complaints from the 
veteran.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected bilateral carpal tunnel syndrome has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In October 2004, he complained 
of difficulty holding tools or doing work requiring 
detexerity which may affect his employment as an aircraft 
electrician; however, the veteran has specifically reported 
no lost time from work due to his service-connected bilateral 
carpal tunnel syndrome.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  
Moreover, the evidence does not show any hospitalizations due 
to his carpal tunnel syndrome.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for ratings in excess 
of 10 percent rating have not been met at any time to warrant 
staged ratings for the veteran's service-connected right and 
left carpal tunnel syndrome.  Accordingly, the benefit sought 
on appeal is denied.


ORDER

The appeal is denied as to all issues.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


